NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
FRANK G. ROCHA,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent,
AND
DEPARTMENT OF STATE,
Interuen0r.
2012-3087
Petiti0n for review of the Merit Systen1s Pr0tect;i0n
B0ard in case no. PHO’752100549-I-1.
ON MOTION
ORDER
Upon consideration of the Department of State’s
unopposed motion for leave to intervene,
IT ls OR1)ERED THAT:

ROCHA V. MSPB 2
The motion is granted The revised official caption is
reflected above. The Department of State’s response brief
is due within 14 days of the date of filing of this order.
FOR THE COURT
mw 94 399 /S/ Jan H0rba1y
Date J an Horba1y
Clerk '
cc: Frank G. Rocha, Esq.
Sara B. Rearden, Esq. '
Courtney S. McNan1ara, Esq.
FlLED
S2 1 u.s. c0un1oF APPEA1s F0n
ms FEnE1=zAL cmculT
. MAY 04 2012
JAN HORBALY
Cl.E3K